11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In the Interest of J.B.S. and N.S.S., children
                        No. 11-03-00296-CV – Appeal from Taylor County
 
            Don Steele, appellant, has filed in this court a motion to dismiss this appeal.  The motion is
granted, and the appeal is dismissed.
 
                                                                                    PER CURIAM
 
March 25, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and 
Wright, J., and McCall, J.